           Case 1:19-cv-07777-GBD Document 33 Filed 09/09/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                      19 Civ. 7777 (GBD)

  UNITED STATES DEPARTMENT
  OF HOMELAND SECURITY, et al.,
                          Defendants.



                             PLAINTIFFS’ NOTICE OF MOTION
                             (Fed. R. Civ. P. 65 and 5 U.S.C. § 705)

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 65, Plaintiffs

hereby move the Court for a preliminary injunction to enjoin Defendants from implementing,

applying, or taking any action under the Final Rule entitled Inadmissibility on Public Charge

Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019), in order to preserve the status quo until this case

is decided on the merits and final judgment is entered.

       Alternatively, pursuant to 5 U.S.C. § 705, Plaintiffs move for a stay postponing the

effective date of the Final Rule until this case is decided on the merits and final judgment is

entered.

       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law, the

Declaration of Elena Goldstein, the exhibits attached to that Declaration, the pleadings and

papers on file in this action, and any argument and evidence that is presented on the hearing of

this motion.




                                                 1
        Case 1:19-cv-07777-GBD Document 33 Filed 09/09/19 Page 2 of 3



DATED: September 9, 2019                          Respectfully submitted,

                                                  LETITIA JAMES
                                                  Attorney General of the State of New York

                                                  By: /s/ Elena Goldstein
                                                  Elena Goldstein, Senior Trial Counsel

                                                  Matthew Colangelo
                                                    Chief Counsel for Federal Initiatives
                                                  Ming-Qi Chu, Section Chief, Labor Bureau
                                                  Amanda Meyer, Assistant Attorney General
                                                  Abigail Rosner, Assistant Attorney General
                                                  Ajay Saini, Assistant Attorney General
                                                  Office of the New York State Attorney
                                                  General
                                                  New York, New York 10005
                                                  Phone: (212) 416-6201
                                                  elena.goldstein@ag.ny.gov

                                                  Attorneys for the State of New York



ZACHARY W. CARTER                                 WILLIAM TONG
Corporation Counsel of the City of New York       Attorney General of Connecticut

By: /s/ Tonya Jenerette                           By: /s/ Joshua Perry
Tonya Jenerette                                   Joshua Perry*
  Deputy Chief for Strategic Litigation             Special Counsel for Civil Rights
Cynthia Weaver, Senior Counsel                    55 Elm Street
Hope Lu, Senior Counsel                           Hartford, CT 06106-0120
Doris Bernhardt, Senior Counsel                   (860) 808-5318
Melanie Ash, Senior Counsel                       Joshua.perry@ct.gov
100 Church Street, 20th Floor
New York, NY 10007                                Attorneys for the State of Connecticut
Phone: (212) 356-4055
tjeneret@law.nyc.gov

Attorneys for the City of New York




                                              2
        Case 1:19-cv-07777-GBD Document 33 Filed 09/09/19 Page 3 of 3



THOMAS J. DONOVAN, JR.
Attorney General of Vermont

By: /s/ Benjamin Battles
Benjamin Battles, Solicitor General
Eleanor Spottswood, Assistant Attorney
General
Julio Thompson,* Assistant Attorney General
Office of the Attorney General
109 State Street
Montpelier, VT 05609-1001
(802) 828-5500
benjamin.battles@vermont.gov

Attorneys for the State of Vermont

*Application for admission pro hac vice
forthcoming




                                              3
